Per. Curiam. —
This award is certain enough. The three
judgments are declared to amount to one hundred and sixty-five dollars forty cents ; and their date is mentioned, viz. the 21st of December, 1813. Then, when it is said that this sum is given with interest, the meaning is plain enough, interest from the date of the judgments to the date of the award'; because, by our lawj all judgments bear interest from their date. The fourth judgment is mentioned to be for forty dollars, dated the 30th of November, 1816. The amount of this judgment is also given, with interest. This too must be understood, interest from.the date of the judgment to the date of the award. One other sum is given, viz. one hundred dollars, with interest from the 18th of February, 1815. This is the substance of the award ; from which it appears, that the total sum given to the plaintiff, may be ascertained, by calculating interest, as directed by the award, on each separate sum, and then adding their amount together. This simple operation will give a total, which is the exact sum awarded to the plaintiff. .
There is no weight in the objection founded on the want of a declaration. When this action was brought, no declaration was necessary, though the law has since been altered.
There is nothing illegal on the face of this award ; and being sufficiently certain, we are of opinion the judgment should be affirmed.
Judgment affirmed.